USCA4 Appeal: 22-6127      Doc: 5        Filed: 06/01/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6127


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        GARY ALAN DUFF,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:18-cr-00042-LO-1; 1:19-cv-00980-
        LO)


        Submitted: May 24, 2022                                             Decided: June 1, 2022


        Before NIEMEYER, KING, and RICHARDSON, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Gary Alan Duff, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6127         Doc: 5       Filed: 06/01/2022      Pg: 2 of 2




        PER CURIAM:

               Gary Alan Duff, a former federal inmate, seeks to appeal the district court’s order

        denying relief on his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit

        justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A

        certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

        merits, a prisoner satisfies this standard by demonstrating that reasonable jurists could find

        the district court’s assessment of the constitutional claims debatable or wrong. See Buck

        v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that Duff has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED




                                                      2